DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2021 has been entered.

Allowable Subject Matter
Claims 1, 2, 4, 5, and 7-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to disclose or suggest with sufficient specificity a glass composition for a glass fiber comprising the recited amounts in terms of weight percentages of SiO2, Al2O3, CaO, MgO, Na2O, K2O, TiO2, FeO, and total iron oxides wherein the specific combination of components results in the glass meeting the relationships as recited in the instant claims. Specifically, the glass composition for producing glass fibers has a C1 value of 0.53 or greater and a C2 value of greater than 0.33 where C1=FeO/(iron oxides-FeO) and C2=(FeO+CaO-MgO)/SiO2.
The closest prior art is deemed to be US 5,789,329 A by Eastes et al. Eastes et al. disclose a similar glass fiber composition but does not teach the range FeO present in the glass nor the importance of the C1 and C2 relationships. See Applicants’ arguments filed 8 February 2021, pages 10-13.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
19 March 2021